Order entered April 18 , 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00411-CV

                       IN RE: TRIANGLE SQUARE, LTD., Relator

                 Original Proceeding from the 416th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 416-04063-2012

                                         ORDER
       Based on the Court’s opinion of this date, we GRANT the motion to dismiss and

DISMISS this petition for writ of mandamus. We ORDER that relator bear the costs of this

original proceeding.


                                                   /s/   DAVID EVANS
                                                         JUSTICE